Case: 19-41063      Document: 00515545219         Page: 1    Date Filed: 08/28/2020




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 28, 2020
                                No. 19-41063                          Lyle W. Cayce
                              Summary Calendar                             Clerk


 United States of America,

                                                            Plaintiff—Appellee,

                                     versus

 Mack Hinojosa,

                                                        Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 2:19-CR-669-1


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Mack Hinojosa appeals the 84-month sentence imposed following his
 guilty plea conviction for possession of a firearm and ammunition by a
 convicted felon. He argues that the district court erred by denying his request




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41063      Document: 00515545219           Page: 2    Date Filed: 08/28/2020




                                     No. 19-41063


 for a three-level reduction for acceptance of responsibility under § 3E1.1(a)–
 (b) of the United States Sentencing Guidelines.
        We review a district court’s refusal to grant an offense-level reduction
 for acceptance of responsibility “with even greater deference” than clear
 error review. United States v. Buchanan, 485 F.3d 274, 287 (5th Cir. 2007).
 This Court will not reverse a denial of a reduction under § 3E1.1 unless the
 decision is “without foundation.” United States v. Juarez-Duarte, 513 F.3d
 204, 211 (5th Cir. 2008) (internal quotation marks and citation omitted).
        In determining whether a reduction under § 3E1.1 applies, the district
 court may consider the defendant’s “voluntary termination or withdrawal
 from    criminal   conduct     or     associations.”   U.S.     Sentencing
 Guidelines Manual § 3E1.1 cmt. n.1(B) (U.S. Sentencing Comm’n
 2018); cf. United States v. Watkins, 911 F.2d 983, 985 (5th Cir. 1990). Here,
 the district court’s denial of a § 3E1.1 reduction was not without foundation
 because it was based on the district court’s finding that, after his guilty plea
 and while in custody, Hinojosa engaged in conduct in violation of the law and
 prison rules when he struck, or attempted to strike, a correctional officer. See
 Juarez-Duarte, 513 F.3d at 208, 211.
        The district court’s judgment is AFFIRMED.




                                          2